Case 2:21-cv-00242-JPH-DLP Document 1-4 Filed 06/14/21 Page 1 of 6 PageID #: 25




                       EXHIBIT D
Case 2:21-cv-00242-JPH-DLP Document 1-4 Filed 06/14/21 Page 2 of 6 PageID #: 26
                                                                                           Filed: 10/16/2020 1:05 PM
                                                                                                                Clerk
                                        Vigo Superior Court 2                                  Vigo County, Indiana




                                    STATE OF INDIANA
                                  VIGO SUPERIOR COURT
                                        2020 TERM


    EARLENE LANNING
              Plaintiff,
                                                           CAUSE NO. $4D02-2010-CT-005413
           vs.

    CIRCLE K STORES INC
               Defendant.



                               COMPLAINT FOR DAMAGES


           COMES NOW the Plaintiff, Earlene Lanning, by counsel, Terry R. Modesitt, of
    Modesitt Law Firm, P.C., and for her complaint against the Defendant, Circle K Stores
    INC, alleges and says:


          That Defendant Circle K is a Business Commercial Registered Agent in Indiana
          and owns property located at 1280 Lafayette Ave Terre Haute, Vigo County, State
          of Indiana.

       2. That on or about October 4, 2019 Plaintiff, Earlene Lanning, was a business invitee
          upon the property of Defendant at said Circle K store located at 1280 Lafayette
          Ave, Terre Haute, IN, 47804, when as a result of the negligence of the Defendant,
          Plaintiff tripped and fell on parking lot while walking towards the store.

       3. That the Defendant, Circle K Stores INC, negligently failed to maintain the parking
          lot in a safe condition for patrons.

       4. That as a direct and proximate result of Defendant, Circle K Stores INC's
          negligence, the Plaintiff, Earlene Lanning, sustained physical injuries and incurred
          medical expenses, will incur future medical expenses, and has endured pain and
          suffering.
Case 2:21-cv-00242-JPH-DLP Document 1-4 Filed 06/14/21 Page 3 of 6 PageID #: 27




           WHEREFORE, the Plaintiff prays the Court as follows:

                   Plaintiff, Earlene Lanning, prays for judgment against the Defendant in a
                   sum sufficient to compensate her for physical injuries, present and future
                   medical expenses, pain and suffering, and any and all other damages
                   incurred.

           2.      Plaintiff further prays for the costs of this action and for all other just and
                   proper relief in the premises.

                                                   Respectfully submitted,


                                                   /s/ Terry R. Modesitt
                                                   Terry R. Modesitt, #10118-84
                                                   MODESITT LAW FIRM, PC
                                                   401 Ohio Street
                                                   Terre Haute, IN 47807
                                                   (812) 234-3030; (812) 232-3232 (Fax)
                                                   Attorney for Plaintiff



                               REQUEST FOR TRIAL BY JURY

            COMES NOW the Plaintiff, Earlene Lanning, by counsel, Terry R. Modesitt, and
    respectfully requests that the above cause of action be tried by jury in accordance with
    Rule 38 of the Indiana Rules of Trial Procedure.

                                                   Respectfully submitted,



                                                  /s/ Terry R. Modesitt
                                                  Terry R. Modesitt, #10118-84
                                                  MODESITT LAW FIRM, PC
                                                  401 Ohio Street
                                                  Terre Haute, IN 47807
                                                  (812) 234-3030; (812) 232-3232 (Fax)
                                                  Attorney for Plaintiff
Case 2:21-cv-00242-JPH-DLP Document 1-4 Filed 06/14/21 Page 4 of 6 PageID #: 28



                                       STATE OF INDIANA
                                    VIGO COUNTY SUPERIOR
                                          TERM 2020


   EARLENE LANNING,
              PLAINTIFF
                                                          CAUSE NO: 84D02-2010-CT-005413

   v.


   MAC’S CONVENIENCE STORES, LLC
   D/B/A CIRCLE K,
               DEFENDANT

             PLAINTIFF’S FIRST AMENDED COMPLAINT FOR DAMAGES

           COMES NOW the Plaintiff, Earlene Lanning, by counsel, Terry R. Modesitt, of
   Modesitt Law Firm, P.C., and for her complaint against the Defendant Mac’s Convenience
   Stores, LLC D/B/A Circle K, alleges and says:

                                              Count I

        1. That at all relevant times herein the Plaintiff, Earlene Lanning, was resident of Vigo
           County, Indiana.

        2. Defendant, Mac’s Convenience Stores, LLC D/B/A Circle K, at the time of the
           accident in question is located at 1280 Lafayette Avenue, Terre Haute, IN.

        3. That on or about April 10, 2019, Plaintiff was a business invitee upon the property
           of the Defendant, Mac’s Convenience Stores, LLC D/B/A Circle K, located at 1280
           Lafayette Avenue, Terre Haute, IN 47804, when as a result of the negligence of the
           Defendant, Plaintiff tripped and fell in the parking lot while walking towards the
           store.

        4. Defendant negligently failed to maintain the parking lot in a safe condition for
           patrons.

        5. That as a direct and proximate result of Defendant’s negligence, Plaintiff, Earlene
           Lanning, sustained physical injuries and incurred medical expenses, will incur
           future medical expenses, and has endured pain and suffering.




   WHEREFORE, the Plaintiff prays the Court as follows:
Case 2:21-cv-00242-JPH-DLP Document 1-4 Filed 06/14/21 Page 5 of 6 PageID #: 29




          1.      Plaintiff prays for judgment against the Defendant in a sum sufficient to
                  compensate her for present and future medical expenses and pain and
                  suffering, loss of wages, and any and all other damages incurred.

          2.      Plaintiff further prays for the costs of this action and for all other just and
                  proper relief in the premises.

                                                  Respectfully submitted,

                                                  /s/ Terry R. Modesitt__________
                                                  Terry R. Modesitt, #10118-84
                                                  MODESITT LAW FIRM, PC
                                                  401 Ohio Street
                                                  Terre Haute, IN 47807
                                                  (812) 234-3030; (812) 232-3232 (Fax)
                                                  Attorney for Plaintiff

                               REQUEST FOR TRIAL BY JURY

           COMES NOW the Plaintiff, Earlene Lanning, by counsel, Terry R. Modesitt, and
   respectfully requests that the above cause of action be tried by jury in accordance with
   Rule 38 of the Indiana Rules of Trial Procedure.

                                                  Respectfully submitted,

                                                  /s/ Terry R. Modesitt_________
                                                  Attorney for Plaintiff


                                  CERTIFICATE OF SERVICE

           The undersigned hereby certifies that on November 19, 2020 a copy of the
   foregoing Amended Complaint was filed electronically. The undersigned, attorney for
   the Plaintiff herein, certifies that a copy of the above and foregoing pleading was served
   electronically on the following:


   Michelle L. Casper
   SmithAmundsen LLC
   150 North Michigan Avenue
   Suite 3300
   Chicago, IL 60601

   Allison J. Smith
   SmithAmundsen, LLC
   201 North Illinois Street
   Suite 1400
Case 2:21-cv-00242-JPH-DLP Document 1-4 Filed 06/14/21 Page 6 of 6 PageID #: 30




   Indianapolis, IN 46204


                                       /s/ Terry R. Modesitt________
